BARRETT, Circuit Judge,
dissenting:
In Presbyterian/St. Luke’s Medical Center v. N. L. R. B., 653 F.2d 450 (10th Cir. 1981), U.S. App. Pndg., this court refused to grant the Board’s application for enforcement of its order arising out of an unfair labor practice case, charging violation of Section 8(a)(5) of the Act. The hospital had refused to bargain with a unit consisting exclusively of registered nurses, following a representation proceeding undertaken pursuant to Section 9(c)(1), 29 U.S.C.A. § 159(c)(1). In the representation proceeding, which is informal and nonadversary in character, the hospital alone presented evidence that a unit composed of registered nurses only was not appropriate (arguing that other medical professionals should be included in the same bargaining unit) and the Board did not present any countervailing evidence. The hospital objected to the Board’s reliance on a presumption of appropriateness of a unit consisting of registered nurses only. No appeal is, of course, permissible from a representation proceeding order. It was only when the NLRB adopted the representation proceeding’s findings and charged hospital with an unfair labor practice by virtue of hospital’s refusal to bargain that this dispute entered the formal arena of an unfair labor practice.
In Presbyterian/St. Luke’s, supra, and the instant cases subsequently ruled upon by the same panel, which are the en banc cases here considered, we held that the Board’s petition for enforcement in the unfair labor practice proceeding must be denied on two grounds: (1) that the Board erred in employing a presumption of appropriateness in certifying registered nurses as a separate bargaining unit in the health care industry in light of the clear admonition of the Congress that undue proliferation of bargaining units must be avoided, and (2) that the Board’s use of the presumption of appropriateness violated the commands of Fed. Rules Evid. Rule 301, 28 U.S.C.A., inasmuch as the Board’s reliance on the presumption in the unfair labor proceeding impermissibly relieved general counsel of his burden of persuasion via introduction of evidence to overcome the pri- or evidence presented by hospital in the representation proceeding which effectively rebutted the Board’s presumption that a unit consisting of registered nurses only is an appropriate bargaining unit. Inherent in those opinions was the admonition that general counsel for NLRB was obligated, in the unfair labor proceedings, to present evidence overcoming the hospitals’ prior evidence presented in the course of the representation proceeding instead of simply relying on the Board’s presumption. Such reliance does not meet the burden of persuasion.
The only issue presented in these en banc cases involves the applicability of Federal Rules of Evidence 301, supra.
There is no way that the hospitals here or, for that matter, an employer involved in any representation hearing could litigate the applicability of Rule 301 involving the Board’s use of irrebuttable presumptions. Those proceedings are not reviewable as “final orders” under 29 U.S.C.A. § 160(e) and (f) in that they involve “certification proceedings”. Boire v. Greyhound Corp., 376 U.S. 473, 84 S.Ct. 894, 11 L.Ed.2d 849 *702(1964); N. L. R. B. v. P. A. F. Equipment Co., 528 F.2d 286 (10th Cir. 1976). In the latter case, this court observed that although the Board’s orders in representation proceedings are not subject to court review that should those orders become the foundation for an unfair labor practice charge for refusal to bargain pursuant to 29 U.S. C.A. § 160(e), the court of appeals must determine whether the Board abused its discretion. We pertinently noted that if the employer challenged rulings and determinations of the Board including evidentiary matters, the employer preserved these challenges if the Board should thereafter charge the employer with unfair labor practice in refusing to bargain with the chosen unit. See N. L. R. B. v. Ideal Laundry and Dry Cleaning Co., 330 F.2d 712 (10th Cir. 1964); 48A Am.Jur.2d., § 1643, Labor and Labor Relations.
In the unfair labor practice proceedings, the hospitals challenge the appropriateness of the bargaining unit, and contend that they have been denied due process by virtue of denial of a full hearing. I agree. In lieu of presenting any evidence following that presented by the hospitals in the representation proceedings which effectively rebutted the Board’s presumption of the appropriateness of a bargaining unit consisting of registered nurses only, the Board again relied entirely on the presumption. No administrative agency must be permitted to resort to its “expertise” to justify a ruling based on the “presumption-as-evidence” theory which has been universally rejected. Weinstein’s Evidence, Vol. I, Rule 301, pp. 301-4-7 (1981). Rule 301 defines “presumption” as (A) a rebuttable assumption of fact, (B) that the law requires to be made, (C) from another fact or group of facts found or otherwise established in the action. Thus, a presumption must give way to reality when facts are presented in opposition thereto inasmuch as a presumption signifies that which may be assumed without proof. Legislative bodies may establish irrebuttable presumptions, providing they do not deprive individuals of their rights; however, such irrebuttable presumptions must rest upon grounds of expediency or public policy so compelling as to override the requirement of proof. 29 Am.Jur.2d, Evidence, § 164.
The determination of appropriate bargaining units is a matter of great importance. It places a substantial due process burden on the Board. The bargaining unit determination places a burden on the Board as the moving party in an unfair labor practice charge to establish the reasonableness of its unit determination based on “substantial evidence” in the record as a whole. The Board cannot rely on the simple presumption it employed in the course of the representation proceeding when that presumption has been effectively rebutted by evidence adduced by the hospitals. Thus, the burden of persuasion shifted to the Board to present evidence in the course of the unfair labor practice proceeding to overcome, if possible, the evidence presented by the hospitals in the course of the representation proceeding. Again, it is important to observe that counsel for Board did not present any evidence during the representation proceeding, and instead relied entirely on the presumption.
In N. L. R. B. v. Ideal Laundry and Dry Cleaning Co., supra, this court observed:
The appropriateness of the bargaining unit is the salient issue in this unfair labor practice proceedings, and respondent is, to be sure, entitled to a due process hearing on that issue. And, if an opportunity for a full hearing on the critical issue was not afforded in the representation proceedings, respondent is entitled to be heard in this unfair labor practice proceedings.
But, an aggrieved party may question the appropriateness of the bargaining unit in a proceedings to review or enforce under § 10(e) or (f), ... And, the court will examine the entire record to determine: (1) whether the aggrieved party was accorded a fair hearing; and (2) whether the Board applied the proper legal criterion in determining the eligibility of the challenged ballots. [Citations omitted].
*703330 F.2d at p. 715.
At no time did this court in Presbyterian/St. Luke’s or in the instant en banc opinions hold, expressly or impliedly, that rules of evidence prevailing in courts of law are applicable to representation hearings. Our holding was directed exclusively to unfair labor practice proceedings. In Magnesium Casting Co. v. N. L. R. B., 401 U.S. 137, 91 S.Ct. 599, 27 L.Ed.2d 735 (1971), the Supreme Court observed:
An employer who contests the election, including the unit determination, can only obtain court review under § 10 after an unfair labor practice charge has been made against him by the Board for refusing to bargain collectively “with the representatives of his employees” as provided in § 8(a)(5).
In that review, however, the determination of the bargaining unit by the regional director need not be reviewed by the Board. Whether the Board reviews the initial decision on the merits, see Pittsburg Plate Glass Co. v. N. L. R. B., 313 U.S. 146, 162 [61 S.Ct. 908, 917, 85 L.Ed. 1251], or the employer fails to request review of the action of the regional director, or the Board denies a request for review, the Board has discretion to reopen the issue where newly discovered noncumulative evidence is available.
sj« j}: sj: sjc jfs
Historically, the representation issue once fully litigated in the representation proceeding could not be relitigated in an unfair labor practice proceeding. We so held in Pittsburg Plate Glass Co. v. N. L. R. B., supra.
401 U.S. at pp. 139, 141, 91 S.Ct. at 600, 601. [Footnote omitted].
Nothing in Magnesium Casting Co., supra, alters the fact that there is provision in the NLRA for review of Board certification action, leading to Board determination of appropriate employee units for collective bargaining purposes. Section 9(d) provides for court review of certification orders brought before the courts of appeal pursuant to unfair labor practice charges lodged by the Board against the employer pursuant to Sections 10(e) and (f) of the Act. A. F. of L. v. Labor Board, 308 U.S. 401, 60 S.Ct. 300, 84 L.Ed. 347 (1940) holds that the only means available to an aggrieved employer who desires to challenge a certification order is that of refusal to bargain and to assert his positions by way of defense in an unfair labor practice proceeding which is subject to judicial review.
Thus, our opinions in Presbyterian/St. Luke’s, supra, and the subsequent en banc cases before us here are consistent with A. F. of L. v. Labor Board, supra, and Magnesium Casting Co., supra. We recognized in those opinions that the NLRA does not provide for direct review of Board orders entered in representation proceedings. We did not hold that the Federal Rules of Evidence apply in representation proceedings. We did hold that Rule 301 of the Federal Rules of Evidence does apply in unfair labor practice proceedings, including those arising by virtue of a refusal to bargain if the employer lodged proper challenges during the course of the representation proceedings. We so held inasmuch as Sections 10(e) and (f) of the Act make this the only and exclusive avenue of review available to the employer. See Myers v. Bethelehem Corp., 303 U.S. 41, 58 S.Ct. 459, 82 L.Ed. 638 (1938).
Prior to the adoption of the Federal Rules of Evidence on January 2, 1975, P.L. 93-595, 28 U.S.C.S. Appendix, the rule was firmly established that unfair labor practice hearings were, insofar as practicable, governed by rules of evidence applicable in the United States district courts. Rules and Regs. § 102.34.
29 U.S.C.A. § 160(b) provides in unambiguous language that in all unfair labor practice proceedings the Federal Rules of Evidence and the Federal Rules of Civil Procedure shall apply so far as practicable. It was in keeping with this statute that the Supreme Court, in Boire v. Greyhound Corp., supra, held that in an unfair labor practice case, the record certified in the representation proceeding must be included in the transcript of the entire record made in the unfair labor practice case, which is, *704of course, the only ease reviewable. Footnotes 5 and 6 in Boire significantly state:

Footnote 5:

Since the certification and the record of the investigation [in the representation case under Section 9(c) of the Act] are required to be included in the transcript of the entire record filed pursuant to Section 10(e) or (f), the Board’s actions and determinations of fact and law in regard thereto will be subject to the same court review as is provided for its other determinations under Sections 10(b) and 10(c). [Citations omitted].

Footnote 6:

An election is the mere determination of a preliminary fact, and in itself has no substantial effect upon the rights of either employers or employees. There is no more reason for court review prior to an election than for court review prior to a hearing. But if subsequently the Board makes an order predicated upon the election, such as an order to bargain collectively with elected representatives, then the entire election procedure becomes part of the record upon which the order of the Board is based, and is fully reviewable by any aggrieved party in the Federal courts in the manner provided in Section 10. And this review would include within its scope the action of the Board in determining the appropriate unit for purposes of the election. This provides a complete guarantee against arbitrary action by the Board. [Citations omitted].
Rule 301 and the holding in Boire, supra, are consistent with those opinions holding that N. L. R. B.’s general counsel’s prima facie showing that union activity was the motivating factor behind allegedly unlawful discharge shifts the burden of production but not the burden of persuasion, to the employer to show “good” reason for the discharge. Behring International, Inc. v. N. L. R. B., 675 F.2d 83 (3d Cir. 1982); N. L. R. B. v. Transportation Management Corp., 674 F.2d 130 (1st Cir. 1982).
In any unfair labor practice proceeding, there must be a full and complete adversarial hearing. The hospitals were not accorded such a proceeding. The Board was obligated to present evidence in the unfair labor practice proceedings [through its General Counsel] which effectively met the burden of persuasion. This and this only could meet the measure of a “full and adequate” hearing to develop the evidentiary basis, on the record as a whole, supporting the adjudicative determination of the proper bargaining unit. This can only be accomplished based on substantial evidence, subject to the procedural mandates of the Administrative Procedure Act, 5 U.S.C.A. § 557(c).
I would affirm the panel opinions in their entirety.